                            . ·• UNITED STATES DISTRICT COURT •.
                •. •   FOR THE EASTERN DISTRlC'li OF NORTH CAROLINA
                                       EASTERN DIVISION
                                        No: 4:20~Cll-87-FL •    FILED IN OPEN COURT • •. •· ••. •.
                                        No. 4:20-CR~90-FL       oN         •
                                                               ·. · Peter A. Moora~ Jr.~ Clerk             ·
                                                                                                                                                     f:;>./l/~oo1ofJ ••·
                                        No. 4:20-CR~98-FL           us DlstrtctCourt         •. · • . · ••
                                                                                                                                                   Eastem: District of NC
        tiNI.T~P.$TATESOF AMERICA                                                                   . r: ....
                                                                                                      ..
                                                                                                     )
                                                                                                     . .

                                                                                                     )                                . ORDER GRANTING
                                                                                      ... .... ..    )
                                                                                                      .   .   .
                                                                                                                  ... GOVERNMENT MOTION FOR
                                                                                                     ).
                                                                                                     .                  WHISTLEBLOWER AWARD ••··
    · · ·· .PACIFIC CARRIERS LIMITED                                                                 )



              THIS CAUSE came before the Court •on•tlie: Government's Motion for

       Whistleblo'W:er Award:Aftei:-reviewing the mqpion, the C6utf fiiicis good caiisi{iilits

    .. • >ci1scretion to .GRANT the. Mqtion: The Co:urtJiereby OllPE.RS that                                                                              an aw.ai:-d of
        $~;000,000.00 (USIJ). be· paidto Hor1g Guang Li from.the firie proceed~ in this case

       once:thf second fine p~yi;rie11t is received, \vkich is due thirt:Y days after seµtepci,iig.

       lt•is further QRD;ERED that the G:overnment provide to the Clerk ;ofCourt the

       banking< irlformation requjred to complete the payment                                                                                 :to }long Guarig L(0a
     : • electronic mearis.

                       ..   ..     ..      . .. .             .    .   ..-    .             . .                    .    .    .   ..     .
                                                        ~     .                   .         .                      .                .
                       .•   , •.        .:.: .      )   '\T   ••       .: ,       : :·.,.                          ::       , , : , ••. : .


             · So ordered this the_··. day of ••72.P c,.J/, 202d:




\
                                          T
                                              I
